A petition prays for a writ of certiorari to review an order made by two of the Circuit Judges of Duval County, relative to the tolls and charges to be collected under Chapter 7462, Acts of 1917, on the bridge across the St. Johns River at Jacksonville, Florida, upon the theory that in making the order complained of, the Circuit Judges considered as valid Chapter 15188, Acts of 1931, which relator asserts to be unconstitutional on stated grounds. *Page 174 
Even if Chapter 15188, Acts of 1931, is not operative, it shows a legislative purpose not to suspend the collection of tolls on the St. Johns River Bridge at Jacksonville, Florida, under Chapter 7462, Acts of 1917, at least until the qualified electors of Duval County approve such suspension of tolls.
The authority of the County Commissioners of Duval County and of one of the Judges of the Circuit Court of Duval County to fix fair and reasonable tolls and charges for the use of the bridge under Chapter 7462, Acts of 1917, continues. State ex rel. v. Duval County, 105 Fla. 174, 141 So.2d 173.
There is nothing in the petition to show that the order of the Circuit Judges complained of is not fair and reasonable as it affects the tolls and charges on the bridge; and the references in the opinion filed by the Circuit Judges to matters that would have some relation to Chapter 15188, Acts of 1931, do not render illegal the order as made by the Circuit Judges. The petition does not show that in making the order the Circuit Judges did not give "appropriate consideration to matters * * * which the law contemplates shall be considered in making the order complained of," so the rule stated in Florida Motor Lines v. R. R. Commission, 100 Fla. 538, 129 So. 876, is not applicable.
Certiorari denied.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.
                    ON PETITION FOR REHEARING